DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2,4-12, are rejected under 35 U.S.C. 102a1 as being anticipated by Roy (2014/0174807).

    PNG
    media_image1.png
    405
    599
    media_image1.png
    Greyscale

As to claim 1, figure 3 [0016-0026], Roy discloses:
1. A method comprising creating an interconnect bridge; embedding the interconnect bridge 304 within the organic substrate 302; adding a termination resistor 314 associated with a circuit in a first integrated circuit die 312 to the embedded interconnect bridge 312; and connecting a first die 318 and a second die 319 to the organic substrate 302; and connecting at least the first die 318 to the embedded interconnect bridge 304 such that a circuit originating the first die 318 connects to the termination resistor 314 is located within the interconnect bridge 304 embedded within the organic substrate 302.  

As to claim 2, figure 3 [0016-0026], Roy discloses:
2. The method of claim 1, wherein the circuit in the first integrated circuit die 312 is capable of being an input output buffer.  

As to claim 3, figure 3 [0016-0026], Roy discloses:
3. The method of claim 1, wherein the termination resistor 314 is a metal resistor.  

As to claim 5, figure 3 [0016-0026], Roy discloses:
5. The method of claim 1, wherein the circuit in the first integrated circuit die 318 is an input output buffer.  

As to claim 6, figure 3 [0016-0026], Roy discloses:
6. The method of claim 1, further comprising adding a capacitor ( note that a metal layer and dielectric layers form a capacitor in the device.) to the embedded interconnect bridge 304.  

As to claim 7, figure 3 [0016-0026], Roy discloses:
7. The method of claim 1, wherein the capacitor is a metal insulator metal capacitor.  


    PNG
    media_image2.png
    388
    598
    media_image2.png
    Greyscale

As to claim 8, figure 3 [0016-0026], Roy discloses:

8. The method of claim 1, wherein the capacitor includes a high dielectric layer. 

As to claim 9, figure 3 [0016-0026], Roy discloses: 
9. The method of claim 1, wherein the capacitor is a decoupling capacitor.  

As to claim 10, figure 3 [0016-0026], Roy discloses:
10. A method of fabricating an integrated circuit package, the method comprising: embedding an interconnect bridge 304 within an organic substrate 302, the interconnect bridge 304 comprising: a first termination resistor 314; a second termination resistor 314; and a communication pathway, the communication pathway directly coupling the first termination resistor 314 and the second termination resistor 314; connecting a first integrated circuit die 312 to the organic substrate 302, wherein a first input output buffer circuit in the first integrated circuit die 312 is associated with the first termination resistor 314 of the interconnect bridge 304; and connecting a second integrated circuit die 319 to the organic substrate 302, wherein a second input output buffer circuit 319 in the second integrated circuit die  319 is associated with the second termination resistor 314 of the interconnect bridge.  

As to claim 11, figure 3 [0016-0026], Roy discloses:
11. The method of claim 10, wherein the first integrated circuit die 312 is connected to the interconnect bridge 304, and wherein the second integrated circuit die 319 is connected to the interconnect bridge 304.  


As to claim 12, figure 3 [0016-0026], Roy discloses:
12. The method of claim 10, wherein the first termination resistor 314 is a first metal resistor, and the second termination resistor 314 is a second metal resistor.  




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 4 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over  Roy in view of Shizukuizhi (2015/0279881).
Regarding claims 4,13 ,  fig 3, Roy discloses the invention substantially as claimed, except for the materials Cu, Ni, and Ti .    
Shizukuishi discloses a device having circuit metal layers 2,3,4,9 made of Cu, Ni and Ti [0059-0062].  
The present invention and the prior art are in the same field of endeavor, namely semiconductor packaging device.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to substitute the material of Roy with the claimed material as taught by Shizukuishi.  Assuming arguendo that Collignon does not expressly suggest the use of hybrid construction as claimed, it is well settled that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960); Ritchie v. Vast Resources Inc. d/b/a Topco Sales, 90 USPQ2d 1668 (Fed. Cir. 2009); and MPEP § 2144.07.


Allowable Subject Matter
Claims 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sakai (5872393) discloses a device with a capacitor.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to (Vikki) Hoa B. Trinh whose telephone number is (571) 272-1719 and email is vikki.trinh@uspto.gov.  The Examiner can normally be reached from Monday-Friday, 7:00 AM - 3:30 PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Steven Gauthier, can be reached at (571) 270-0373.  The office fax number is 571-273-8300.
To schedule an Examiner’s Interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice . 
Any request for information regarding to the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Also, status information for published applications may be obtained from either Private PAIR or Public Pair.  In addition, status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions pertaining to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).    
Vikki Hoa Trinh /HOA B TRINH/Primary Examiner, Art Unit 2813